Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the application filed on 12/18/2020.
	Claims 1-25 are pending. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020, 01/07/2021 and 08/19/2021 are being considered by the examiner.
 Claim Objections
	Claims 2 and 14 are objected to for minor informalities/clerical issues. Specifically, the following emphasized language needs to be corrected (“a geographical region comprises includes a set of zip codes”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. 10,938,768 (“Pat. ‘768”).
Claim #
Present Application
Pat. ‘768
Claim #
1
A system, comprising: 

one or more processors configured to: 





add the one or more pieces of content to a queue that is associated with one or more geographical regions, wherein content in the queue is to be published on behalf of entities determined to be in the one or more geographical regions, and wherein the one or more pieces of content are added to the queue at least in part by assigning, to the one or more pieces of content, a tag identifying the queue; identify a set of entities that are in the one or more geographical areas associated with the queue; 













schedule publishing of the one or more pieces of content on behalf of the set of entities at least in part by determining a distribution of the one or more pieces of content across the set of entities over a life of the one or more pieces of content; and 

























publish, according to the distribution, the one or more pieces piece of content on behalf of the set of entities; and 

a memory coupled to the one or more processors and configured to provide the one or more processors with instructions.


one or more processors configured to: 

provide an interface usable to configure queues; 



wherein the piece of content obtained from the content database is added to a queue configured by a user via the provided interface, wherein the piece of content is added to the queue at least in part by assigning the piece of content a tag identifying the queue, wherein the queue is relevant to one or more geographical regions, and wherein content in the queue is to be published on behalf of a set of entities determined to be in the one or more geographical regions; 

determine a number of entities in the set of entities determined to be in the one or more geographical regions; 

determine a life of the piece of content, the life of the piece of content comprising a period of time during which the piece of content is permitted to be used; determine a publishing 

schedule for the piece of content, wherein determining the publishing schedule comprises determining: for a first portion of the life of the piece of content, a first subset of entities on behalf of which the piece of content is to be published during the first portion of the life of the piece of content; and for a second portion of the life of the piece of content, a second subset of entities on behalf of which the piece of content is to be published during 

publish the piece of content on behalf of the set of entities and in accordance with the determined publishing schedule; and 

a memory coupled to the one or more processors and configured to provide the one or more processors with instructions.


A method, comprising: 



obtaining one or more piece of content from a content database; 

adding the one or more pieces of content to a queue that is associated with one or more geographical regions, wherein content in the queue is to be published on behalf of entities determined to be in the one or more geographical regions, and wherein the one or more pieces of content are added to the queue at least in part by assigning, to the 




identifying a set of entities that are in the one or more geographical areas associated with the queue; 


scheduling publishing of the one or more pieces of content on behalf of the set of entities at least in part by determining a distribution of the one or more pieces of content across the set of entities over a life of the one or more pieces of content; and 































publishing, according to the distribution, the one or more pieces piece of content on behalf of the set of entities.


obtaining a piece of content from a content database, 

wherein the piece of content obtained from the content database is added to a queue configured by a user via the provided interface, wherein the piece of content is added to the queue at least in part by assigning the piece of content a tag identifying the queue, wherein the queue is relevant to one or more geographical 

determining a number of entities in the set of entities determined to be in the one or more geographical regions; 

determining a life of the piece of content, the life of the piece of content comprising a period of time during which the piece of content is permitted to be used; determining a publishing schedule for the piece of content, wherein determining the publishing schedule comprises determining: for a first portion of the life of the piece of content, a first subset of entities on behalf of which the piece of content is to be published during the first portion of the life of the piece of content; and for a second portion of the life of the piece of content, a second subset of entities on behalf of which the piece of content is to be published during the second portion of the life of the piece of content; wherein (1) a number of entities in the first subset of entities on behalf of which the piece of content is to be published during the first portion of the life of the piece of content, and (2) a number of entities in the second subset of entities on behalf of which the piece of content is to be published during the second portion of the life of the piece of content, are determined based at least in part on the determined 

publishing the piece of content on behalf of the set of entities and in accordance with the determined publishing schedule.


A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 



obtaining one or more piece of content from a content database; 





adding the one or more pieces of content to a queue that is associated with one or more geographical regions, wherein content in the queue is to be published on behalf of entities determined to be in the one or more geographical regions, and wherein the one or more pieces of content are added to the queue at least in part by assigning, to the one or more pieces of content, a tag identifying the queue; 

identifying a set of entities that are in the one or more geographical areas associated with the queue; 








scheduling publishing of the one or more pieces of content on behalf of the set of entities at least in part by determining a distribution of the one or more pieces of content across the set of entities over a life of the one or more pieces of content; and 


























publishing, according to the distribution, the one or more pieces piece of content is on behalf of the set of entities.


obtaining a piece of content from a content database, wherein the piece of content obtained from the content database is added to a queue configured by a user via the provided interface, 

wherein the piece of content is added to the queue at least in part by assigning the piece of content a tag identifying the queue, wherein the queue is relevant to one or more geographical regions, and wherein content in the queue is to be published on behalf of a set of entities 




determined to be in the one or more geographical regions; determining a life of the piece of content, the life of the piece of content comprising a number of entities in the set of entities determined to be in the one or more geographical regions; determining a period of time 

publishing the piece of content on behalf of the set of entities and in accordance with the determined publishing schedule.



	Claims 2-5 here are not patentably distinct in view of the limitations in claims 2-5 of Pat. ‘768, respectively.

Claims 7-12 here are not patentably distinct in view of the limitations in claim 6 claims 6-11 of Pat. ‘768.
	Claims 14-17 here are not patentably distinct in view of the limitations in claims 2-5 of Pat. ‘768, respectively.
Claims 19-24 here are not patentably distinct in view of the limitations in claim 6 claims 6-11 of Pat. ‘768.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. § 101 because they are directed to a judicial exception without significantly more. 
Step 1 (Statutory Categories)
	The four categories of statutory subject matter are: (1) a process, (2) a machine, (3) a manufacture and (4) a composition of matter. MPEP § 2106.03. 
Claims 1-12 are directed to a machine.
Claims 13-24 are directed to a process.
Claim 25 is directed to a manufacture. 
Step 2A (Prong One: The Claimed Invention Recites a Judicial Exception)
Independent claims 1, 13 and 25 recite limitations that are directed to the abstract idea grouping of certain methods of organizing human activity, specifically, marketing or sales activities or behaviors; See Applicant’s Specification (‘Spec.’) ¶ [0002], purpose of this invention is for businesses to reach new customers by posting content; see also Spec. ¶ [0059], “[f]or example, a member of the ACME Motors marketing department can set up a single account on platform 102 that can be used to manage the posting of curated social networking content on behalf of multiple locations”; see also 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register, Vol. 84, No. 4, January 7, 2019, page 52 (‘2019 Revised SME Guidance’).
	Dependent claims 2-12 and 14-24 (publishing content based on zip codes & time zones, evenly distributing content, simultaneously publishing content, publishing on a recurring basis, publishing content variants, scheduling based on a number of entities) together with the independent claims similarly recite the abstract idea of certain methods of organizing human activity.
	Step 2A (Prong Two: The Judicial Exception is not Integrated into a Practical Application)
Limitations that indicate that a judicial exception is integrated into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 2019 Revised SME Guidance, page 54.

The independent claims do not recite any limitations that improve the functioning of a computer or to any other technology or technical field. 
Processor and memory in claim 1 and non-transitory computer readable storage medium in claim 20; see also Spec. ¶ [0023], “Unless stated otherwise, a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component.”
The independent claims do not effect a transformation or reduction of a particular article to a different state or thing.
The independent claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
	Dependent claims 2-12 and 14-24 (publishing content based on zip codes & time zones, evenly distributing content, simultaneously publishing content, publishing on a recurring basis, publishing content variants, scheduling based on a number of entities) similarly do not meet any of the factors that would indicate that the judicial exception is integrated into a practical application. Instead, the dependent claims merely further narrow the abstract idea, such as by reciting, marketing based on zip codes, local time zones, etc. 
Step 2B (The Claims Do Not Provide an Inventive Content)
	The additional elements in the independent claims are one or more processors and memory in claim 1 and non-transitory computer readable storage medium in claim 20. However, these elements are generic elements (well-Spec. ¶ [0023], “Unless stated otherwise, a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component.”
	Dependent claims 2-12 and 14-24 (publishing content based on zip codes & time zones, evenly distributing content, simultaneously publishing content, publishing on a recurring basis, publishing content variants, scheduling based on a number of entities) do not include additional elements and therefore do not alone or in combination amount to significantly more than the recited judicial exception.
	Accordingly, claims 1-25 are rejected under 35 U.S.C. § 101.
Claim Rejections – Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not 

Claims 1, 6-7, 9-13, 18-19 and 21-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Thibeault (Pub. No. US 2015/0149600 A1) in view of Shuman (Pub. No. US 2011/0165888 A1).

Regarding claim 1, Thibeault teaches a system, comprising: one or more processors (Thibeault Fig. 16, CPU 1605; ¶ [0131], a CPU implements the invention in Thibeault) configured to: obtain one or more piece of content from a content database (Thibeault Fig. 15, database 1535 & ¶ [0130], “database 1535 may be a relational database, such as Oracle 10g, that is adapted to store, update, and retrieve data in response to SQL-formatted commands.”; see also ¶ [0027], content is retrieved); add the one or more pieces of content to a queue that is associated with one or more geographical regions, wherein content in the queue is to be published on behalf of entities determined to be in the one or more geographical regions (Thibeault ¶ [0040] customers can provide/adjust functional rules to schedule publication/delivery of content such as controlling where that content is geographically stored and when that content is posted; ¶ [0105], content is published in various POP locations”); identify a set of entities that are in the one or more geographical areas associated with the queue (Thibeault ¶ [0065], functional rules determine which POP locations store/cache the content wherein POPs service geographical regions; see also ¶ [0002], “CDNs can include geographically distributed points of presence (POPs) to locate edge servers close to end users”; see also ¶ [0105], content can be published in various POP locations); schedule publishing of the one or more pieces of content on behalf of the (Thibeault ¶ [0063], functional rules that control delivery of content include video life cycles and publishing removal times which determine when the content is permitted to be used); and publish, according to the distribution, the one or more pieces piece of content on behalf of the set of entities (Thibeault ¶¶ [0040] & [0042] customers’ content is accepted and published to users according to rules which control “when content is posted”; see also ¶ [0105], content can be distributed as variants at different times); and a memory coupled to the one or more processors and configured to provide the one or more processors with instructions (Thibeault Fig. 16, Working memory 1640 is coupled to CPU 1605; ¶ [0134]).
Thibeault does not explicitly teach assigning, to the one or more pieces of content, a tag identifying the queue.
However, Shuman teaches assigning, to the one or more pieces of content, a tag identifying the queue (Shuman ¶ [0047], media is geo-tagged to a queue, where the queue distributes media based on proximity triggers). Furthermore, although Thibeault teaches obtain one or more piece of content from a content database, Shuman also teaches this (Shuman ¶ [0078], “server may also access a database storing media data that may be transmitted to the mobile device.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Thibeault and Shuman to teach geo-tagging content “in order to provide a location based service”. Shuman ¶ [0046]. Furthermore, this is merely combining prior art elements (regional 

Regarding claim 6, Thibeault and Shuman teach the system of claim 1. Thibeault furthermore teaches wherein the scheduling is based at least in part on a number of entities in the set of entities (Thibeault ¶ [0065], functional rules determine which POP locations store/cache the content wherein POPs service geographical regions – accordingly a number of entities is determined to be in the one or more geographical regions; see also ¶ [0002], “CDNs can include geographically distributed points of presence (POPs) to locate edge servers close to end users”; see also ¶ [0105], content can be published in various POP locations).

Regarding claim 7, Thibeault and Shuman teach the system of claim 6. Thibeault furthermore teaches wherein the one or more pieces of content are evenly distributed (Thibeault ¶ [0031], routing schemes like round robin evenly distribute content among edge servers; see Fig. 2 and ¶ [0029]-[0030] for background) among the set of entities based at least in part on the number of entities in the set of entities (Thibeault ¶ [0065], functional rules determine which POP stores the content wherein a POP services a geographical region; see also ¶ [0002], “CDNs can include geographically distributed points of presence (POPs) to locate edge servers close to end users”; see also ¶ [0105], content can be published in various POP locations) and the life of the piece of the content (Thibeault ¶ [0063], functional rules that control delivery of content include video life cycles and publishing removal times which determine when the content is permitted to be used).

Regarding claim 9, Thibeault and Shuman teach the system of claim 1. Thibeault furthermore teaches wherein the one or more pieces of content is simultaneously published on behalf of the determined set of entities (Thibeault ¶ [0040], content is scheduled to be published to users and is therefore simultaneously published on behalf of those users). 

Regarding claim 10, Thibeault and Shuman teach the system of claim 1. Thibeault furthermore teaches wherein the one or more pieces of content is simultaneously published on a recurring basis (Thibeault ¶ [0067], see example of publishing during election cycles, at certain times of day, etc…; see also ¶ [0105], about publishing variants of a content object at different times; see also ¶ [0058] regarding refresh/update cycles for the content).

Regarding claim 11, Thibeault and Shuman teach the system of claim 1. Thibeault furthermore teaches wherein the one or more pieces of content comprise variants of a primary piece of content (Thibeault ¶ [0105], content is associated with variants).

Regarding claim 12, Thibeault and Shuman teach the system of claim 11. Thibeault furthermore teaches wherein publishing the one or more pieces of content (Thibeault ¶ [0105], variants are published to users).

Regarding claim 13, Thibeault teaches a method, comprising: obtaining one or more piece of content from a content database (Thibeault Fig. 15, database 1535 & ¶ [0130], “database 1535 may be a relational database, such as Oracle 10g, that is adapted to store, update, and retrieve data in response to SQL-formatted commands.”; see also ¶ [0027], content is retrieved); adding the one or more pieces of content to a queue that is associated with one or more geographical regions, wherein content in the queue is to be published on behalf of entities determined to be in the one or more geographical regions (Thibeault ¶ [0040] customers can provide/adjust functional rules to schedule publication/delivery of content such as controlling where that content is geographically stored and when that content is posted; ¶ [0105], content is published in various POP locations”); identifying a set of entities that are in the one or more geographical areas associated with the queue (Thibeault ¶ [0065], functional rules determine which POP locations store/cache the content wherein POPs service geographical regions; see also ¶ [0002], “CDNs can include geographically distributed points of presence (POPs) to locate edge servers close to end users”; see also ¶ [0105], content can be published in various POP locations); scheduling publishing of the one or more pieces of content on behalf of the set of entities at least in part by determining a distribution of the one or more pieces of content across the set of entities over a life of the one or more pieces of content (Thibeault ¶ [0063], functional rules that control delivery of content include video life cycles and publishing removal times which determine when the content is permitted to be used); and publishing, according to the distribution, the one or more pieces piece of content on behalf of the set of entities (Thibeault ¶¶ [0040] & [0042] customers’ content is accepted and published to users according to rules which control “when content is posted”; see also ¶ [0105], content can be distributed as variants at different times).
Thibeault does not explicitly teach assigning, to the one or more pieces of content, a tag identifying the queue.
However, Shuman teaches assigning, to the one or more pieces of content, a tag identifying the queue (Shuman ¶ [0047], media is geo-tagged to a queue, where the queue distributes media based on proximity triggers). Furthermore, although Thibeault teaches obtain one or more piece of content from a content database, Shuman also teaches this (Shuman ¶ [0078], “server may also access a database storing media data that may be transmitted to the mobile device.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Thibeault and Shuman to teach geo-tagging content “in order to provide a location based service”. Shuman ¶ [0046]. Furthermore, this is merely combining prior art elements (regional queues such as POP) according to known methods (associating content with regional queues) to yield predictable results (location based distribution of content).

Thibeault and Shuman teach all the limitations of claims 18-19 and 21-24 as asserted above with regard to claims 6-7 and 9-12, respectively.
(Thibeault Fig. 15, database 1535 & ¶ [0130], “database 1535 may be a relational database, such as Oracle 10g, that is adapted to store, update, and retrieve data in response to SQL-formatted commands.”; see also ¶ [0027], content is retrieved); adding the one or more pieces of content to a queue that is associated with one or more geographical regions, wherein content in the queue is to be published on behalf of entities determined to be in the one or more geographical regions (Thibeault ¶ [0040] customers can provide/adjust functional rules to schedule publication/delivery of content such as controlling where that content is geographically stored and when that content is posted; ¶ [0105], content is published in various POP locations”); identifying a set of entities that are in the one or more geographical areas associated with the queue (Thibeault ¶ [0065], functional rules determine which POP locations store/cache the content wherein POPs service geographical regions; see also ¶ [0002], “CDNs can include geographically distributed points of presence (POPs) to locate edge servers close to end users”; see also ¶ [0105], content can be published in various POP locations); scheduling publishing of the one or more pieces of content on behalf of the set of entities at least in part by determining a distribution of the one or more pieces of content across the set of entities over a life of the one or more pieces of content (Thibeault ¶ [0063], functional rules that control delivery of content include video life cycles and publishing removal times which determine when the content is permitted to be used); and publishing, according to the distribution, the one or more pieces piece of content is on behalf of the set of entities (Thibeault ¶¶ [0040] & [0042] customers’ content is accepted and published to users according to rules which control “when content is posted”; see also ¶ [0105], content can be distributed as variants at different times).
Thibeault does not explicitly teach assigning, to the one or more pieces of content, a tag identifying the queue.
However, Shuman teaches assigning, to the one or more pieces of content, a tag identifying the queue (Shuman ¶ [0047], media is geo-tagged to a queue, where the queue distributes media based on proximity triggers). Furthermore, although Thibeault teaches obtain one or more piece of content from a content database, Shuman also teaches this (Shuman ¶ [0078], “server may also access a database storing media data that may be transmitted to the mobile device.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Thibeault and Shuman to teach geo-tagging content “in order to provide a location based service”. Shuman ¶ [0046]. Furthermore, this is merely combining prior art elements (regional queues such as POP) according to known methods (associating content with regional queues) to yield predictable results (location based distribution of content).

Claims 2-5 and 14-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Thibeault (Pub. No. US 2015/0149600 A1) in view of Shuman (Pub. No. US 2011/0165888 A1) and further in view of Middleton (Pub. No. US 2014/0359092 A1).

Thibeault and Shuman do not explicitly teach wherein a geographical region comprise a set of zip codes.
However, Middleton teaches wherein the one or more geographical regions comprises includes a set of zip codes (Middleton ¶ [0047], a geographic region represents a zip-code).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Thibeault, Shuman and Middleton to teach wherein the geographic region is a zip-code because it is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I). 

Regarding claim 3, Thibeault, Shuman and Middleton teach the system of claim 2. 
Thibeault and Shuman do not explicitly teach wherein the set of entities is identified based at least in part on the set of zip codes 
Middleton teaches wherein the set of entities is determined based at least in part on the set of zip codes (Middleton ¶ [0047], resources are identified based on zip-codes).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Thibeault, Shuman and Middleton to teach wherein the identifying entities based on zip codes because it is merely combining prior art elements according to known methods to yield MPEP 2143(I). 

Regarding claim 4, Thibeault, Shuman and Middleton teach the system of claim 3. 
Thibeault and Shuman do not explicitly teach wherein identifying the set of entities includes accessing information associated with a plurality of entities, wherein information corresponding to an entity includes a zip code associated with the entity.  
Middleton teaches wherein determining the set of entities includes accessing information associated with a plurality of entities, wherein information corresponding to an entity includes a zip code associated with the entity (Middleton ¶ [0047], resources are identified based on zip-codes).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Thibeault, Shuman and Middleton to teach wherein the identifying entities based on zip codes because it is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I). 

Regarding claim 5, Thibeault, Shuman and Middleton teach the system of claim 4. 
Thibeault and Shuman do not explicitly teach wherein the set of entities includes one or more entities in the plurality of entities that are associated with zip codes that match the set of zip codes assigned to the queue.  
Middleton teaches wherein the determined set of entities includes one or more (Middleton ¶ [0047], resources that provide caching are identified based on zip-codes).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Thibeault, Shuman and Middleton to teach wherein the identifying entities based on zip codes because it is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I). 

Thibeault, Shuman and Middleton teach all the limitations of claims 14-17 as asserted above with regard to claims 2-5, respectively.

Claims 8 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Thibeault (Pub. No. US 2015/0149600 A1) in view of Shuman (Pub. No. US 2011/0165888 A1) and further in view of Kraft (Pub. No. US 2015/0161565 A1).

Regarding claim 8, Thibeault and Shuman teach the method of claim 1. 
Thibeault and Shuman do not explicitly teach wherein the publishing is based at least in part on local time zones associated with the determined set of entities.  
Kraft teaches wherein the publishing is based at least in part on local time zones associated with the determined set of entities (Kraft ¶ [0155], press release video is scheduled to be published based on time zones; see also ¶ [0122], see also Fig. 6, 607).
MPEP 2143(I).

Thibeault, Shuman and Kraft teach all the limitations of claim 20 as asserted above with regard to claim 8. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Nijim (Pat. No. US 10,445,286 B1) teaches “On demand content is delivered to a network edge server based on rules. A central storage, disposed at a head end of a content distribution system, stores content for distribution to users. A decision server, coupled to the central storage, collects information regarding business rules and usage of content by users and processes the collected business rules and usage of content by users to identify content for reprovisioning. A network edge server, coupled to the decision server, and which includes storage, receives and stores content identified by the decision server for reprovisioning from the central storage for distribution from the network edge server directly to the users.” Nijim, Abstract
Lahr (Pub. No. US 2002/0042817 A1) teaches “large caching networks and edge nodes are being developed, as well as distributed networks that support the serving of mirrored or pre-cached data at remote locations to enhance performance of the Lahr ¶ [0014].
Bansal (Pub. No. US 2003/0120593 A1) teaches “one way to improve performance (i.e., to minimize end-user response-time) is to reduce as much as possible, the time for each interaction required to deliver a page. This can be accomplished by delivering the page content to the user/browser from a high-speed store located as close a possible to the user. This type of page delivery is called content distribution and is usually implemented in conjunction with a remote caching mechanism. The notion is to pull as much of the page content as possible away from the web server, and let it be delivered by a special-purpose server located in geographical proximity to the browser. This is possible because much of the page content is static--the same each time the page is requested (e.g., a logo or standard text block). Consequently, those page components that do not change from request to request can be pre-cached for rapid delivery, without having to be generated or fetched by a central web-server or application server each time a page is requested. The special-purpose servers that provide these services are called edge servers, content distribution servers or content caching servers.” Bansal ¶ [0988].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2454     
02/08/2022

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454